DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/20 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of the amendment filed 7/29/20, claim 8 has been canceled.  Claim 21 has been added.  Claims 1-7 and 9-21 remain in the application.  

In light of the amendment filed 7/29/20, the 35 USC 102 and 103 rejections have been withdrawn, however, the following rejections have been necessitated by the amendment.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3,7,10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 5,952,050) in combination with Sasagawa et al. (2012/0052190).
Doan discloses a method comprising:  placing a substrate into a spin dispenser module on a rotatable platform in a cup; chucking the substrate on the rotatable platform by a vacuum pump; rotating the platform; dispensing a liquid coating material on the substrate (col. 2, lines 32-53); controlling a vacuum port 18 connected to one or more ejector inlets, removing edge bead (including particles during particle splashing) over the substrate through the ejector inlets 18 without altering the liquid coating material on the top of the substrate, only the excess coating material at the edge of the substrate; rinsing a backside of the substrate (col. 3, lines 1-9); removing the liquid coating material from an edge of the substrate; and removing the substrate from the spin dispenser module.  Because vacuum port 18 is positioned over the outer edge of the substrate, it removes particles over the substrate, without altering the liquid coating material over the remainder of the substrate.  
Doan (US 5,952,050) fails to teach whereby the vacuum source ejector inlets are disposed over at least a center of the substrate as they are disposed on the peripheral (see Fig. 2 of Doan (US 5,952,050))
Sasagawa et al. (2012/0052190) teaches a similar apparatus whereby coating heads (103/104) located above the substrate include gas exhaust unit (73) located within and above the nozzle (103/104) for removing unwanted gases as well as supplying gases 
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Doan (US 5,952,050) coating nozzle head to include an exhaust as evidenced by Sasagawa et al. (2012/0052190) with the expectation of achieving similar success, i.e. removing gases above the substrate during processing.
As to claim 2, the step of removing particles occurs during rinsing a backside and removing liquid coating material from an edge of the substrate as seen in Figure 2.
As to claim 3, the one or more injector inlets are scanned across the substrate as the substrate is rotated beneath them.
As to claim 7, Doan teaches removing particles is performed at the end of its process, which would include until the substrate is removed from the spin dispenser module.
As to claim 10, the particles are resist coating material which are organic.
As to claim 21, this is not convincing because the vacuum source of Doan does not alter the liquid coating material on the substrate.  It is the spraying of solvent onto the edge of the wafer that removes the coating material.  Doan teaches that the vacuum removes solvent and particle “splashing” in the vicinity of the “extreme edge of the wafer.”  Sasagawa et al. (2012/0052190) would also not for a pattern in the liquid coating on the substrate.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ema et al. (US 6,709,699) taken in view of Jeong (US 2005/0285104) further in combination with Sasagawa et al. (2012/0052190).
With respect to independent claim 17, Ema et al. discloses a method comprising:  dispensing a liquid coating onto a substrate disposed on a platform in a spin dispensing module, the liquid coating being dispensed from a nozzle positioned above the substrate while rotating the substrate, wherein dispensing causes gaseous material to be suspended above the liquid coating; after dispensing, at least partially removing the gaseous material through an injector inlet; and removing the substrate.  Ema et al. teaches applying the resist coating material in a scanning, reciprocating fashion as illustrated in Figure 2 and col. 6, lines 1-6.  However, Ema et al. also teaches with respect to a different embodiment that it is possible to employ other methods than scan coating such as spiral coating (col. 12, lines 37-42; col. 13, lines 49-55).  It is well known in the spin coating art that spiral coating may include rotating the substrate while the coating liquid dispenser nozzle moves from the center towards the edge, or vice versa.  It would have been obvious for one having ordinary skill in the art to have instead performed coating and scanning of the suction nozzle in a spiral pattern while rotating the nozzle with the expectation of similar and equivalent results.
Regarding the new limitation that the one or more injector inlets is attached to the liquid dispensing nozzle, Ema et al. teaches an embodiment including a liquid dispensing nozzle and suction nozzle that travel synchronously, as illustrated in Figure 2 (col. 6, lines 1-6), but lacks a teaching that the dispensing nozzle and suction nozzle are attached 
Ema et al. (US 6,709,699) taken in view of Jeong (US 2005/0285104) fail to teach the ejector inlet is positioned further from the substrate than the liquid dispensing nozzle.  
Sasagawa et al. (2012/0052190) detailed above teaches the ejector inlet at a position further from the substrate than the liquid dispensing nozzle as it is connected to the upper portion of the dispensing nozzle and therefore at a distance further than (see Fig. 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ema et al. (US 6,709,699) taken in view of Jeong (US 2005/0285104)apparatus to include the ejector inlet as a position further away than the dispensing nozzle as evidenced by Sasagawa et al. (2012/0052190) with the expectation of similar success as well as improving 
As to claims 18-20, removal of the gaseous materials in a spiral fashion would include both rotating the substrate and also sweeping the inlets above the substrate.  The process of Ema et al. does not alter the liquid coating because Ema et al.’s suction merely sucks solvent vapors, as well as any particles that may be suspended in the gaseous atmosphere, and does not alter or change the coating material on the substrate.  In col. 6, lines 23-27, Ema et al. teaches that after a single pass of the suction, “the solvent remained sufficiently in the liquid film.”  Since Ema et al.’s suction nozzle does not touch the liquid film, the vacuum source does not alter the liquid coating material on the substrate.

Claims 1-7,9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ema et al. in view of Doan.
With respect to independent claim 1, Ema et al. discloses a method comprising:  dispensing a liquid coating onto a substrate disposed on a platform in a spin dispensing module, the liquid coating being dispensed from a nozzle positioned above the substrate while rotating the substrate, wherein dispensing causes gaseous material to be suspended above the liquid coating; after dispensing, at least partially removing the gaseous material through an injector inlet; and removing the substrate.  Ema et al. teaches applying the resist coating material in a scanning, reciprocating fashion as illustrated in Figure 2 and col. 6, lines 1-6.  However, Ema et al. also teaches with respect to a different embodiment 
Ema et al. lacks a teaching of removing the liquid coating material from an edge of the substrate and rinsing the backside.  Doan is cited for its teaching that it is well known in the spin coating art to perform an edge bead removal process which removes coating from the edge and backside of the substrate.  It would have been obvious to one having ordinary skill in the art to have additionally performed an edge bead and backside cleaning process, as taught by Doan, in the process of Ema et al. in order to remove the excess coating material build up at the edge of the substrate in a spin coating process.  
As to claim 2, Ema et al. teaches that the suction step may be performed while coating in a separate step after coating (col. 5, lines 61-63).  It would have been obvious 
As to claim 3, removal of the gaseous materials in a spiral fashion would include both rotating the substrate and also scanning the ejector inlet above the substrate.  
As to claim 4, Ema et al. teaches that the height between the ejector inlet and substrate is not limited to the exemplary height of 1mm in col. 5, lines 47-49.  It would have been obvious for one having ordinary skill in the art to have determined the optimum height depending upon the level of vacuum used, the particular coating solution, etc. through routine experimentation in the absence of a showing of criticality.
As to claim 5, it would have been obvious for one having ordinary skill in the art to have adjusted the rotation speed during coating in a spiral fashion depending upon the location of the dispenser nozzle above the substrate to provide a uniform coating thickness since there is a greater surface area at the periphery of the substrate than at its center.
As to claim 6, it would have been obvious for one having ordinary skill in the art to have adjusted the suction pressure of the ejector inlet as the inlet traverses the substrate in order to provide a uniform coating thickness since there is more evaporation of the solvent at the periphery of the substrate due to the centrifugal force on the substrate.
As to claims 7 and 9, Ema et al. teaches that its drying treatment may be repeated numerous times (for example, 8 times) so as to completely dry the solvent in the liquid 
As to claim 10, Ema et al. teaches the coating of photoresist materials, which are organic.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tateyama et al. (US 5,871,584) in view of Phan et al. (US 6,649,525) further in combination with Mandal et al. (2004/0115567) and Sasagawa et al. (2012/0052190).
Tateyama et al. discloses a method comprising:  dispensing a liquid developer onto a wafer (col. 13, line 41-42) on a rotatable platform in a cup (col. 5, line 29); disposing the liquid developer on the wafer and particles to be suspended over the wafer; removing the developer liquid and particles over the wafer through one or more ejector inlets (abstract); and removing the wafer from the apparatus.  It is noted that the embodiment of Figure 7 would especially cause the creation of particles in the atmosphere above the wafer due to the nitrogen gas that is blown on it via nozzle 45 (col. 7, lines 9-29).  
Tateyama et al. teaches that there is a risk of developing solution flowing around the outer edge of the substrate onto its backside in col. 13, lines 5-8, but lacks a teaching of performing backside rinsing.  Phan et al. is cited for its teaching of a developing process which comprises both frontside and backside rinsing using a plurality of rinse nozzles after development is complete in order to completely remove developer (col. 7, lines 1-9).  It would have been obvious for one having ordinary skill in the art to have performed both frontside and backside rinsing in the process of Tateyama et al., as taught by Phan et al., in order to fully remove developer that has inadvertently flowed from the frontside to the backside of the substrate.  
Tateyama et al. (US 5,871,584) in view of Phan et al. (US 6,649,525) fail to teach removing particles while dispersing the liquid and while performing the rinsing.
Mandal et al. (2004/0115567) teaches a similar process whereby the liquid dispensing head (54) which can be used to dispense liquid or to apply a rinsing solution (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Tateyama et al. (US 5,871,584) in view of Phan et al. (US 6,649,525) spinning apparatus to include a removing step with 
Tateyama et al. (US 5,871,584) in view of Phan et al. (US 6,649,525) further in combination with Mandal et al. (2004/0115567) fail to teach the suction inlet is further away from substrate than the dispensing nozzle 
Features detailed above concerning the teachings of Sasagawa et al. (2012/0052190) which teaches the suction means being attached to the upperside of the nozzle and therefore at a distance further from the substrate than the dispensing nozzle (see Fig. 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tateyama et al. (US 5,871,584) in view of Phan et al. (US 6,649,525) further in combination with Mandal et al. (2004/0115567) apparatus to include the ejector inlet as a position further away than the dispensing nozzle as evidenced by Sasagawa et al. (2012/0052190) with the expectation of similar success as well as improving compaction of the device by integrating the dispensing and removing processes to a single head vs multiple heads.
As to claim 12, Tateyama et al. teaches moving the ejector inlets laterally above the wafer as illustrated in Figure 9.
As to claim 14, Tateyama et al. teaches that the ejector inlets are disposed proximate to the liquid dispensing nozzle and configured to move concurrently with the liquid dispensing nozzle, as illustrated in Figure 9, as well as controlling a vacuum source coupled to the ejector inlets.  

As to claim 16, cleaning of the backside of the wafer in Phan et al. would necessarily be inclusive of the edge of the wafer because the rinse liquid flows centrifugally off the wafer during the simultaneous spinning of the substrate for its removal.
With respect to claim 13, Tateyama et al. also teaches the discharge/exhaust outlet may have a vacuum device, which also meets the limitation of an ejector inlet, which would necessarily cause any developer particles that are in the atmosphere above the substrate to be removed via the exhaust drain without altering the liquid developer that is disposed on the wafer.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued Doan (US 5,952,050) fails to teach the suction means being located over at least a center of the substrate.
Sasagawa et al. (2012/0052190) teaches this as detailed above as the suction means is located on the dispensing nozzle and hence would be located over at least the center of the substrate as the coating is applied to the center prior to spin coating.


The Examiner disagrees.  The process of Ema et al. does not alter the drying time because Ema et al.’s suction merely sucks solvent vapors, as well as any particles that may be suspended in the gaseous atmosphere, and does not alter or change the drying time of the coating material on the substrate.  In col. 6, lines 23-27, Ema et al. teaches that after a single pass of the suction, “the solvent remained sufficiently in the liquid film.”  Since Ema et al.’s suction nozzle does not touch the liquid film and does not remove solvent from the film it would not alter the drying time.  

Applicant argued Tateyama et al. fails to teach sucking gaseous vapors and particles during the dispensing step and the rinsing step.
Mandal et al. (2004/0115567) teaches this as detailed above as the coating nozzle having a suction means can also be used to apply the rinsing solution and hence would remove vapors and particles during this process as well as the nozzle head would have the same means to do so and it would be suggestive so as to maintain the liquid coating without contaminates.

Applicant argued prior art affects the pattern surface of the liquid coating.
The Examiner disagrees.  It is noted that the process of Ema et al. does not alter the liquid coating because Ema et al.’s suction merely sucks solvent vapors, as well as any particles that may be suspended in the gaseous atmosphere, and does not alter or change the coating material on the substrate.  In col. 6, lines 23-27, Ema et al. teaches that after a single pass of the suction, “the solvent remained sufficiently in the liquid film.”  Since Ema et al.’s suction nozzle does not touch the liquid film, the vacuum source does not alter the liquid coating material on the substrate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN K TALBOT/Primary Examiner, Art Unit 1715